TO BE PUBLISHED


               ~uprtttt!o~~!~o6~!ImRfNJ ~ l
KENTUCKY BAR ASSOCIATION
                                                          [Q)ffe\1f~Jt}J{/tz
                                                                       MOVANT
                                                                             K,;., tkllM,,,,,Dc

.V.                           IN SUPREME COURT



MICHAEL THORNSBURY                                                 RESPONDENT
KBA MEMBER NO. 70873


                             OPINION AND ORDER


      Respondent, Michael Thornsbury, was admitted to the practice of law in

the Commonwealth of Kentucky on October 22, 1980. His bar roster address

is 500 Laketower Drive, Unit 32, Lexington, Kentucky 40502, and his member

number is 70873.

      On September 19, 2013, Respondent was charged by the United States

Attorney for the Southern District of West Virginia with a felony offense for

conspiracy to violate the constitutional rights of another under 18 U.S.C. §

241. U.S. v. Thornsbury, 2:13-cr-00208 (S.D. W.Va. 2013). The indictments

stated that Respondent had engaged in criminal conspiracies in his role as

West Virginia Circuit Judge to frame his secretary's husband for crimes he did

not commit following Respondent's affair with his secretary. On October 2,

2013, Respondent pled guilty to the charge, for which he received a sentence of
50 months' incarceration in federal prison. Respondent also tendered his

"Affidavit for Consent to Disbarment" in conjunction with his plea agreement.

      The West Virginia Judicial Disciplinary Counsel concluded that

Respondent violated numerous West Virginia judicial canons and West Virginia

Rules of Professional Conduct 8.4(b). That provision is similar to Kentucky

Supreme Court Rule 3.130 (8.4)(b) (committing a criminal act that reflects

adversely on the lawyer's honesty, trustworthiness, or fitness as a lawyer in

other respects). On October 21, 2013, the West Virginia Supreme Court of

Appeals of ordered that Respondent's license to practice law be annulled by

voluntary consent.

      On November 2, 2016, the Kentucky Bar Association (KBA) filed a

petition for reciprocal discipline pursuant to SCR 3.435. Pursuant to that rule,

Respondent is subject to identical reciprocal discipline in the Commonwealth of

Kentucky unless he proves by substantial evidence: (a) a lack of jurisdiction or

fraud in the West Virginia disciplinary action, or (b) that his misconduct

warrants substantially different discipline in this Commonwealth.

      On November 4, 2016 this Court ordered the following:

      Within twenty (20) days of the date of the entry of this order,
      Respondent is ordered to show cause why he should not be
      permanently disbarred, as consistent with an order of identical
      discipline from the Supreme Court of West Virginia.

Respondent failed to comply with the November 4, 2016, order.

      ACCORDINGLY, IT IS ORDERED:

      1. Respondent, Michael Thornsbury, KBA Member Number 70873, is

permanently disbarred, as consistent with an order of identical discipline from
                                       2
the Supreme Court of West Virginia, effective from the entry of this opinion and

order.

         2. Pursuant to SCR 3.390, Respondent shall, if he has not already done

so, within ten (10) days from the entry of this Opinion and Order, notify all

clients, in writing, of his inability to represent them; notify, in writing, all

courts in which he has matters pending of his suspension from the practice of

law; and furnish copies of all letters of notice to the Office of Bar Counsel.

Furthermore, to the extent possible, Respondent shall immediately cancel and

cease any advertising activities in which he is engaged.

         All sitting. All concur.

         ENTERED: March 23, 2017.



                                        C




                                            3